             Case 19-17508                Doc 28           Filed 08/16/19 Entered 08/16/19 11:59:22                                           Desc Main
                                                             Document     Page 1 of 1
Fill ill this information to identify your case


Debtor I              Eduardo Rodriguez
                      lalNm,                                            14! Nea
Debtor 2
(Spouse, if Filing)   Fa N9M.                                           Lam Jmrn


United Slates Bankruptcy Court for the: Northern District of Illinois
Case number           19..j75fll
(Ilkeowe)
                                                                                                                                                      L1 Check if this is an
                                                                                                                                                          amended filing



  Official             Form I O6Dec
  Declaration About an Individual Debtor's Schedules                                                                                                               12(15

  If two married people are filing together, both are equally responsible for supplying correct Information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy ease can result in fines up to $250,000, or Imprisonment for up to 20
  years, or both. 10 U,S.C. J§ 152,1341, 1519, and 3571.



                      SIcn Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

             No
             Yes. Name of person   -                                                               Attach Bankruptcy Fe.Utton Preparer's Notloe, DecieraUon, and
                                                                                                   Sdgnaiura(Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules flied with this declaration and
       that they are true and correct




         SIgnature of Debtor I                                             8l9nature of Debtor 2


         Date                                                              Date
                                                                                   MM) 00 1 WW




  Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules
